Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5-18, drawn to leavening agent comprising alkali metal and precipitant, classified in A21D 2/02.
II. Claim 2, drawn to leavening agent comprising alkali metal bicarbonate and precipitant and/or precipitant acidulant, classified in A21D 2/145.
III. Claim 3, drawn to leavening agent comprising alkali metal bicarbonate and precipitant fitting the equation y > x+5, classified in A21D 2/02.
IV. Claim 4, drawn to another leavening agent comprising alkali metal bicarbonate and precipitant and/or precipitant acidulant fitting the equation c= from 25-200 and acidulant fitting equation h= 25-200, classified in A21D 2/02.
V. Claim 19, drawn to another leavening agent comprising only alkali metal or ammonium bicarbonate, classified in A21D 2/02.
VI. Claim 20, drawn to another leavening agent, classified in A21D 2/145.
VII. Claim 21-23, drawn to the batter, classified in A21D 10/04.
The inventions are independent or distinct, each from the other because:
Inventions I-VI are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design, function and effect.  The leavening agents in the groups are distinct and different from each other because each requires different components or proportion.  The invention of group I requires precipitant but not the acid as in group II.  The leavening of group II requires precipitant or precipitant acidulant but not the equation as in group III. The leavening of group IV requires the equation not required in any other groups.  The leavening of group VI and VII requires the stoichiometric amounts not present in the other agent. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I-VI and VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product as claimed is not made by the process. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 the inventions require a different field of search (e.g., searching different classes /subclasses
or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 12, 2022
/LIEN T TRAN/              Primary Examiner, Art Unit 1793